El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
La. sociedad demandante cobra en este pleito a la socie-dad demandada tres créditos por venta de mercancías, uno *561contraído directamente con la demandante y los otros dos con otras dos casas comerciales, las que los cedieron a la demandante.
En el pleito se permitió por la corte inferior que inter-viniera otra persona quien reclama que la demandada le pague cierta cantidad que le debe por su sueldo como de-pendiente, alegando que tiene un derecho preferente sobra la demandante para cobrarse de los bienes de la demandada porque la demandada carece de bienes por haberle sido em-bargados< y vendidos -los que tenía.
La sentencia final declaró con lugar la demanda y sin lugar la reclamación del interventor por lo que interpusieron, esta apelación las partes perjudicadas por ella.
Alega la demandada como primer motivo de su apelación que fue error de la corte el no haber sostenido» su excepción previa contra la demanda porque ésta no adueé hechos determinantes de causa de acción en cuanto a los dos créditos cedidos a la demandante porque no expone que esas cesiones fueran notificadas a la demandada, sin cuyo requisito no tiene acción la demandante para cobrarlos, y que tal falta no ha sido suplida con la alegación de que la cesión fué hecha con conocimiento y con el consentimiento de la deudora.
Los créditos pueden cederse y la cesión da acción al ee-cionario para el cobro por sustitución en los derechos del cedente, sin que la notificación de la cesión que requiere el artículo 347 del Código de Comercio con respecto a los cré-ditos mercantiles no endo sables ni al portador, como los aquí reclamados, tenga otro alcance que el de proteger al deudor contra un doble pago, por lo que la omisión de ale-gar la notificación formal de la cesión no es fatal para la demanda, según declaramos en el caso de Espinet contra Alvares, 25 D.P.R. 358.
Sentado lo expuesto cae por su base el segundo motivo del recurso fundado en que la evidencia no demostró que la demandada fuera notificada de las cesiones.
*562El tercer motivo se funda en que la corte inferior permi tió evidencia testifical para probar las cesiones de los cré-ditos en lugar del documento cedido.
No eran obligaciones constantes en documento las que fueron cedidas en este caso sino créditos resultantes de ventas becbas y no pagadas por lo que era suficiente la prueba testifical para probar que los dos acreedores referidos cedieron a la demandante su derecho a cobrar esas cuentas o créditos, mediante pago de ellas por la demandante.
Se alega como cuarto error el haberse admitido prueba testifical sobre la existencia de una de las mercantiles cedentes en vez de exigirse la presentación de su escritura social, pero no tenemos necesidad de resolver si existe o nó el error alegado porque el testigo Aurelio de Mari, gestor de la demandada, a preguntas de su abogado contestó que había tenido relaciones comerciales con las dos sociedades cedentes, reconociendo así la existencia de ellas. Lamas y Méndez v. Betancourt, 16 D.P.R. 283.
También se alega como error que una de las partidas de una de las cuentas, que era a sesenta días dé plazo, no estaba vencida cuando se presentó la demanda. Así era, pero cuando se presentó la demanda enmendada ya había vencido el plazo y era exigible.
Por último, dice el apelante que la sentencia es con-traria a la prueba, pero como no se funda en la carencia de prueba sino en que no debieron ser admitidas ciertas cla-ses de prueba, que son las consideradas en los motivos an-teriores y resueltos en su contra, no tenemos que dar más consideración a este alegado error.
El interventor alega para sostener su apelación que la corte sentenciadora cometió error al declarar sin lugar su demanda fundándose en que la prueba era insuficiente para sostenerla.
Dejando a un lado cualquiera otra cuestión que pudiera surgir en cuanto a la reclamación del interventor, diremos que de la evidencia de los dos testigos que fueron presen-*563tados, o sea el interventor y el gestor de la sociedad deman-dada resulta qne el propio interventor no sabe la cantidad que le debe la sociedad apelada pues aunque tenía un sueldo fijo no lo recibía mensualmente sino que tomaba a cuenta de él lo que necesitaba y sólo sabe el saldo que tenía a su favor porque se lo dijo el gestor de la casa donde estaba empleado; y ese gestor se limitó a decir en el juicio una cantidad como saldo a favor del interventor pero sin po-der decir cómo resultaba tal saldo pues no sabía el importe de los sueldos devengados ni el de las cantidades tomadas a cuenta de él, por lo que la corte inferior estuvo justifi-cada en estimar que esa evidencia es insuficiente para soste-ner su reclamación.

Por los motivos expuestos la sentencia apelada debe ser confirmada en todos sus extremos.